Death Benefit Options Charge* One-Year Enhanced Death Benefit Option1 0.20% One-Month Enhanced Death Benefit Option2 0.35% Combination Enhanced Death Benefit Option2 0.45% *The charges shown are the annualized rates charged as a percentage of the Daily Net Assets of the Variable Account. 1The One-Year Enhanced Death Benefit is only available for contracts with Annuitants age 80 or younger at the time of application. 2The Combination Enhanced Death Benefit Option and the One-Month Enhanced Death Benefit Option are only available for contracts with Annuitants age 75 or younger at the time of application. For more information about the standard and optional death benefits, please see the “Death Benefit Calculations” provision. Beneficiary Protector II Option A Beneficiary Protector II Option is available under the contract at the time of application.This option is only available for contracts with
